Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Diesnis et al (US 2016/0059469) in view of Emmer et al. (US Patent No. 5,681,521).
Regarding claim 1, Diesnis discloses that, as illustrated in Figs. 3-5 and 8-9, a method for producing a container (Fig. 8, item 1) filled with a liquid (Fig. 4, item L) from a preform (Fig. 8, item 2) made of a thermoplastic material, the method comprising steps of:
transporting the preform through a heating zone (Fig. 8, item 44; During the passage of the assemblies 29 (including preform 2 and extension device 14) within the oven 44, the preforms 2 are continuously heated up to a temperature compatible with their subsequent deformation into containers ([0076])) of a heating device (Fig. 8, item 44 (an oven ([0075], line 5 from bottom))) to thermally condition the preform;
inserting the thermally conditioned preform into a mold (Fig. 5, item 55) of a forming station (Fig. 8, item 46) arranged on a continuously rotationally driven working wheel (Fig. 8, item 48 ([0085])) having a rotational axis (as shown in Fig. 8); and 
	feeding the liquid into the preform inserted into the mold as a pressure medium using a forming and filling head (Fig. 9, item 32; including injection nozzle 50 in Fig. 3) of the forming station to simultaneously form the preform into the container and fill the container with the liquid (as shown from Fig. 2 to Fig. 4);
	wherein formation of the container takes place against an inner wall of the mold with the mold being closed (as shown in Fig. 5; in the closed position, the two or more parts are applied against each other, such that the hollow recesses face each other and define together a molding cavity having the shape of the container 1 to be formed ([0088])), 
	wherein, prior to inserting step, a temperature profile (as shown in Fig. 4, item L) is imparted in the preform by a compensation device (e.g., Fig. 8, item 44 (an oven ([0075], line 5 from bottom)))  to compensate for thermal consequences of centrifugal force acting on the liquid fed into the preform during the feed step (due to the wheel (48) rotating around the axis substantially parallel to the axis A of the preform 2), 
wherein the temperature profile imparted in the preform by the compensating device to compensate for the thermal consequences of centrifugal force acting on the liquid fed into the preform during the feeding step is independent of any other temperature profile that may be imparted in the preform based on a symmetry of the container (e.g., as shown in Fig. 4) to be formed in the mold (It is noted that, as illustrated in Fig. 4, the wall of the container contacted with the liquid maybe cooled down faster than the wall (see label of the wall touching with gas bubble in attached annotated Figure I) without touching the liquid due to the centrifugal force acting on the liquid. It is also noted that, the tilt angle of the liquid L (as shown in Fig. 4) is depended on the circumferential (rotational) speed of the working wheel (The rotation speed of the preforms and of the formed and filled containers can be increased relative to conventional forming and filling methods since the extension device prevents liquid from being spilled over the extension part of the extension device. Consequently, the preforms and the formed and filled containers are able to sustain important centrifugal forces without losing their contents, which means that high rotation speeds can be reached and that the through-put of the method can be improved ([0020])). On the other hand, when the wheel rotates faster, the inner wall areas of the containers without touching liquid may increase. That results in cooling slowly of these areas and impacts on how to apply a compensating device to compensate for thermal consequences of centrifugal force acting on liquid in the containers. For one of ordinary skilled in the art, it is obvious that the temperature profile is independent of any temperature profile that may be imparted in the preform based on a symmetry of the container to be produced in the forming and filling phase in the mold),
wherein the compensation device is configured to impart the temperature profile in the preform to compensate for thermal consequences of centrifugal force acting on the liquid content fed into the preform (e.g., as shown in Fig. 4) during the feeding step, which is not point-symmetrical in relation to a longitudinal axis of the preform to produce a thermal differentiated partial circumferential region in the preform (as shown in Fig. 4; It is also understandable that thermal consequences of centrifugal force acting on the liquid content into the preforms during the forming and filling phase in a circumferential direction is not point-symmetrical in relation to a longitudinal axis of the preforms and thereby produce a thermally differentiated partial circumferential region in the preforms), and
wherein the inserting step includes aligning the preform using a preform alignment device (Fig. 8, item 47) such that the preform is inserted into the mold with the thermally differentiated partial circumferential region being farthest away form the rotational axis of the working wheel in a radial direction of the working wheel (At the outlet of the oven (or heating station), the preforms are transferred to a container forming station 46, via a transfer wheel 47 ([0076], lines 1-3 from bottom). Thus, for one of ordinary skilled in the art, it is understandable that the preform alignment device 47 for aligned insertion of the temperature-profiled preforms will be determined by the tilt angle of liquid L in the preform (as shown in Fig. 4). In other words, the preform alignment device is configured to insert the preforms into the respective molds in such an alignment that the thermally differentiated partial circumferential region is facing in a radial direction of the working wheel).   
However, Diesnis does not explicitly disclose that, the temperature control device (in the oven or heating station) is configured to impart the temperature profile in the preforms in a circumferential direction, which is not point-symmetrical in relation to a longitudinal axis of the preforms and thereby produce a thermally differentiated partial circumferential region in the preforms. 
In the same field of endeavor, heat treatment of the body of a preform, Emmer discloses that, as illustrated in Figs. 4 and 6, thus, during this reshaping operation, the relatively hotter portions 13 possess an increased stretching capability as compared with the relatively cooler portions 14. If they are moved radially by a distance (arrow 15 in Fig. 4) smaller than that corresponding to the portions (arrow 16) more remote from the axis A of the preform, their greater shaping capability allows them to be stretched peripherally to a greater degree. Thus, the hotter portions 13 can supply material (arrows 17) to the relatively cooler portions, which undergo greater radial movement (col. 9, lines 32-40). Further, Emmer discloses that, as illustrated in Fig. 6, the heating devices are heating elements 6 positioned on a single side of the oven and arranged discontinuously parallel to the direction of travel D of the preforms, while gaps 21 are provided so that each rotating preform 1 exposes predetermined longitudinal portions 13 to the successive heating elements 6 and predetermined longitudinal portions 14 to the gaps 21 separating the successive heating devices 6 (col. 10, lines 49-56). In other words, predetermined longitudinal portions 13 is heated more strongly than predetermined longitudinal portions 14. Thus, Emmer discloses that the temperature control device (in the oven or heating station) is configured to impart the temperature profile in the preforms in a circumferential direction, which is not point-symmetrical in relation to a longitudinal axis of the preforms and thereby produce a thermally differentiated partial circumferential region in the preforms. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diesnis to incorporate the teachings of Emmer to provide that the temperature control device including a compensating device is configured to impart the temperature profile in the preforms in a circumferential direction and the preform alignment device is configured to insert the preforms into the respective molds accordingly. Doing so would be possible to create the containers having a uniform thickness of the wall incorporating complex shapes by means of blowing or stretching-blowing technique, as recognized by Emmer (col. 2 and col. 3).

    PNG
    media_image1.png
    352
    325
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 4 in the teachings of Diesnis)
Regarding claim 2, Diesnis discloses that, in the method, during the feeding step, the preform is guided and stretched in a direction of its longitudinal axis at least for a time by an axial stretching rod ([0092]).
Regarding claims 3, 5, Diesnis does not explicitly disclose the thermally differentiated partial circumferential region is heated more strongly than remaining circumferential regions of the preform. Emmer discloses that, as illustrated in Figs. 4 and 6, thus, during this reshaping operation, the relatively hotter portions 13 possess an increased stretching capability as compared with the relatively cooler portions 14. If they are moved radially by a distance (arrow 15 in Fig. 4) smaller than that corresponding to the portions (arrow 16) more remote from the axis A of the preform, their greater shaping capability allows them to be stretched peripherally to a greater degree. Thus, the hotter portions 13 can supply material (arrows 17) to the relatively cooler portions, which undergo greater radial movement (col. 9, lines 32-40). Further, Emmer discloses that, as illustrated in Fig. 6, the heating devices are heating elements 6 positioned on a single side of the oven and arranged discontinuously parallel to the direction of travel D of the preforms, while gaps 21 are provided so that each rotating preform 1 exposes predetermined longitudinal portions 13 to the successive heating elements 6 and predetermined longitudinal portions 14 to the gaps 21 separating the successive heating devices 6 (col. 10, lines 49-56). In other words, predetermined longitudinal portions 13 is heated more strongly than predetermined longitudinal portions 14.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diesnis to incorporate the teachings of Emmer to provide that the thermally differentiated partial circumferential region is heated more strongly than remaining circumferential regions of the preform. Doing so would be possible to create the containers having a uniform thickness of the wall incorporating complex shapes by means of blowing or stretching-blowing technique, as recognized by Emmer (col. 2 and col. 3).
Regarding claim 4, Diesnis discloses that, as illustrated in Figs. 4 and 8, the preform alignment device (Fig. 8, item 47 from the teachings of Diesnis) is configured to insert the preforms into the respective molds in such an alignment that the thermally differentiated partial circumferential region is facing in a radial direction (outward) of the working wheel (Fig. 8, item 48 from the teachings of Diesnis ). Since the tilt angle of the liquid L (as shown in Fig. 4) is depended on the circumferential (rotational) speed of the working wheel, it is understandable that, the temperature control device is configured to control or regulate the temperature profile of the preforms dependent on a circumferential speed of the working wheel.
Regarding claim 6, Diesnis discloses that, as illustrated in Figs. 2-4, 8, the forming station is one of a plurality of forming stations provided on the working wheel, and wherein the preform is one of a plurality of performs that are sequentially formed into containers and filled with the liquid (as shown in Figs. 4 and 8).   
Regarding claims 7-8, Diesnis does not explicitly disclose that the container is rotationally symmetrical about its longitudinal axis, is formed with n-fold symmetrical rotation, and wherein n is greater than 4. Emmer discloses that, as illustrated in Figs. 4, in the method, the inner wall of the mold is configured to produce the container such that the container is rotationally symmetrical about its longitudinal axis and has a substantially circular symmetry, and has 4-fold symmetrical rotation. However, Emmer does not explicitly disclose n is greater than either 4 or 8. 
Emmer discloses the claimed invention (4-fold symmetrical rotation) except for the duplication to have more than 4 or 8 fold symmetrical rotation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate how many fold symmetrical rotation, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate fold symmetrical rotation for the purpose of creating complex shape of the containers. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diesnis to incorporate the teachings of Emmer to provide that the container is rotationally symmetrical about its longitudinal axis, is formed with n-fold symmetrical rotation, and wherein n is greater than 4. Doing so would be possible to create the containers having a uniform thickness of the wall incorporating complex shapes by means of blowing or stretching-blowing technique, as recognized by Emmer (col. 2 and col. 3).
Regarding claims 9-10, Diesnis does not explicitly disclose that the thermally differentiated partial circumferential region has a partial circumferential angle. Emmer discloses that, as illustrated in Figs. 4 and 7, in the method, the thermally differentiated partial circumferential region has a partial circumferential angle Φ of less than 180˚ (related to claim 9) (as shown in Fig. 7). As shown in Fig. 4, the thermally differentiated partial circumferential region has a partial circumferential angle Φ of less than 90˚ (related to claim 10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diesnis to incorporate the teachings of Emmer to provide that the thermally differentiated partial circumferential region has a partial circumferential angle Φ of less than 180˚ and the thermally differentiated partial circumferential region has a partial circumferential angle Φ of less than 90˚.  Doing so would be possible to create the containers having a uniform thickness of the wall incorporating complex shapes by means of blowing or stretching-blowing technique, as recognized by Emmer (col. 2 and col. 3).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741